 



Exhibit 10.2
MEDQUIST INC.
RETENTION AND STRATEGIC TRANSACTION BONUS AGREEMENT
          This Retention and Strategic Transaction Bonus Agreement (the
“Agreement”) is entered into this 19th day of September, 2007 (the “Effective
Date”), by and between [see schedule below] (the “Employee”) and MedQuist Inc.,
a New Jersey corporation (the “Company”).
          WHEREAS, it is expected that the Company from time to time may
consider or may be presented with the need to consider the possibility of a
Strategic Transaction (as defined herein). The Board of Directors of the Company
(the “Board”) recognizes that such considerations can be a distraction to the
Employee and can cause the Employee to consider alternative employment
opportunities or to be influenced by the impact of a possible change in the
ownership of the Company on the Employee’s personal circumstances in evaluating
such possibilities. The Board has determined that it is in the best interests of
the Company and its shareholders to assure that the Company will have the
continued dedication and objectivity of the Employee, notwithstanding the
possibility, threat or occurrence of a Strategic Transaction; and
          WHEREAS, the Employee serves the Company in a position of substantial
authority and responsibility; and
          WHEREAS, the Board believes that it is in the best interests of the
Company and its shareholders to provide the Employee with an incentive to
continue his or her employment and to motivate the Employee to maximize the
value of the Company upon a Strategic Transaction for the benefit of its
shareholders.
          NOW, THEREFORE, in consideration of these premises and the agreements
set forth herein and intending to be legally bound hereby, the parties agree as
follows:
ARTICLE I.
DEFINITIONS
     For purposes of the Agreement, the following terms shall have the meanings
set forth below:
          1.1. “Acquiree” means any corporation, partnership, limited liability
company or similar entity with which the Company engages in an Acquisition
Transaction.
          1.2. “Acquisition Transaction” means each and every transaction or
series of related transactions whereby, directly or indirectly, control of, or a
significant interest in, any Acquiree or any of its businesses or assets is
transferred to the Company for consideration, including, without limitation, a
sale, acquisition or exchange of stock (including shares issuable upon
conversion of any securities convertible into stock) or assets, a lease or
license of assets (with or without a purchase option), or a merger,
consolidation or reorganization, tender offer, leveraged buyout or other
extraordinary corporate transaction or business combination involving the

 



--------------------------------------------------------------------------------



 



Acquiree with an expected enterprise value in excess of $50,000,000, as
determined by the Board in its reasonable discretion.
          1.3. “Agreement” means this Retention and Strategic Transaction Bonus
Agreement.
          1.4. “Cause” shall have the same meaning as set forth in the
Employee’s Employment Agreement.
          1.5. “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder, and any successor provisions thereto.
          1.6. “Company” means MedQuist Inc., or any successor in interest
thereto.
          1.7. “Employment Agreement” means that certain Employment Agreement by
and between the Company and the Employee, dated June 2, 2005, as amended from
time to time.
          1.8. “Involuntary Termination Without Cause” means the Employee’s
(a) involuntary termination of employment by the Company other than for Cause or
(b) resignation of employment with the Company due to a Worksite Relocation.
          1.9. “Majority Shareholder” means Koninklijke Philips Electronics N.V.
          1.10. “Sale Transaction” means each and every transaction or series of
related transactions whereby, directly or indirectly, control of, or a
significant interest in, the Company or any of its businesses or assets is
transferred for consideration, including, without limitation, a sale,
acquisition or exchange of stock (including shares issuable upon conversion of
any securities convertible into stock) or assets, a lease or license of assets
(with or without a purchase option), or a merger, consolidation or
reorganization, tender offer, leveraged buyout, “going private” transaction or
other extraordinary corporate transaction or business combination involving the
Company, including any such transaction in which the outstanding equity
securities of the Company not held by the Majority Shareholder and its
affiliates are acquired by a third-party; provided, however, that a secured
interest in the Company or any of its businesses or assets arising solely from a
debt transaction, shall not constitute a Sale Transaction.
          1.11. “Service-Based Retention Bonus” shall have the meaning assigned
to it in Section 2.1.
          1.12. “Strategic Transaction” means a Sale Transaction or an
Acquisition Transaction, other than a Sale Transaction or Acquisition
Transaction with an affiliate of the Company or an affiliate of any holder of
more than 50% of the Company’s capital stock. A “merger” will be considered to
be an Acquisition Transaction if the Company’s current stockholders own at least
a majority of the outstanding common stock of the resulting company and to be a
Sale Transaction if the Company’s current stockholders own less than a majority
of the outstanding common stock of the resulting company.
          1.13. “Success-Based Bonus” shall have the meaning assigned to it in
Section 2.2.

2



--------------------------------------------------------------------------------



 



          1.14. “Target Bonus” means the Employee’s applicable target bonus
under the Company’s Management Incentive Plan.
          1.15. “Worksite Relocation” means, without the Employee’s prior
written consent, a relocation of the Employee’s principal worksite to a location
more than twenty-five (25) miles from his or her existing worksite.
ARTICLE II.
BONUS PAYMENTS
          2.1. Service-Based Retention Bonus.
               (a) Bonus Amount and Conditions. The Company will pay to the
Employee a bonus (the “Service-Based Retention Bonus”) in an amount equal to 75%
of the Employee’s Target Bonus in effect as of the Effective Date, if the
Employee remains continuously employed by the Company through the closing of a
Strategic Transaction, or, if sooner, February 29, 2008.
               (b) Timing and Form of Payment. The Company will pay the
Service-Based Retention Bonus to the Employee in a lump sum within 10 business
days following the earliest to occur of (i) the Employee’s Involuntary
Termination Without Cause following a Strategic Transaction, or (ii)
February 29, 2008, provided that the Employee has remained continuously employed
by the Company through that date. Notwithstanding the foregoing, in the event of
the Employee’s Involuntary Termination Without Cause prior to the earlier to
occur of the closing of a Strategic Transaction or February 29, 2008, the amount
of the Service Based Retention Bonus due to the Employee, if any, shall be
recommended by the Chief Executive Officer of the Company and shall be subject
to the approval of the Board.
          2.2. Success-Based Retention Bonus
               (a) Bonus Amount and Conditions. The Company will pay to the
Employee a bonus (the “Success-Based Retention Bonus”) in an amount equal to 75%
of the Employee’s Target Bonus in effect as of the Effective Date, if:
                    (i) a Strategic Transaction occurs; and
                    (ii) either, (1) the Employee remains continuously employed
by the Company for the 90 day period immediately following the closing of the
Strategic Transaction (the “Retention Period”), or (2) the Employee experiences
an Involuntary Termination Without Cause at any time during Retention Period.
               (b) Timing and Form of Payment. Subject to paragraph (a) of this
Section 2.2, the Company will pay the Success-Based Retention Bonus to the
Employee in a lump sum within 10 business days following the earliest to occur
of: (i) the completion of the Retention Period or (ii) the Employee’s
Involuntary Termination Without Cause. For the avoidance of doubt, only one
Success-Based Retention Bonus is payable under this Agreement.

3



--------------------------------------------------------------------------------



 



          2.3. Compliance with Section 409A of the Code. To the extent
compliance with the requirements of Treasury Regulation §1.409A-3(i)(2) (or any
successor provision) is necessary to avoid the application of an additional tax
under Section 409A of the Code to payments due to the Employee upon or following
his or her Involuntary Termination Without Cause, then notwithstanding any other
provision of this Agreement, any such payments that are otherwise due within six
months following the Employee’s Involuntary Termination Without Cause will be
deferred and paid to the Employee in a lump sum immediately following the lapse
of such six-month period.
          2.4. For the avoidance of doubt, the Employee will not be deemed to
have experienced an Involuntary Termination Without Cause for purposes of this
Agreement and the triggering of any payment due hereunder if, in connection with
or following the occurrence of a Strategic Transaction, the successor to the
Company (if applicable) makes an offer to employ or retain the Employee on terms
and conditions acceptable to the Employee.
ARTICLE III.
LIMITATIONS AND CONDITIONS ON BENEFITS
          3.1. Receipt of Benefits Conditioned upon Execution of Release. Upon
the occurrence of an Involuntary Termination Without Cause, and prior to the
receipt of any benefits under this Agreement on account of the occurrence of an
Involuntary Termination Without Cause, the Employee shall, as of the date of
such termination, execute a release, in such form as prescribed by the Company.
Such release shall specifically relate to all of the Employee’s rights and
claims in existence at the time of such execution relating to Employee’s
employment with the Company. It is understood that the Employee has twenty-one
(21) days to consider whether to execute such release and the Employee may
revoke such release within seven (7) business days after execution of such
release. In the event the Employee does not execute such release within the
twenty-one (21) day period, or if the Employee revokes such release within the
seven (7) business day period, no amounts shall be payable under this Agreement
and this Agreement shall be null and void. Nothing in this Agreement shall limit
the scope or time of applicability of such release once it is executed and not
timely revoked.
          3.2. Waiver of Long-Term Incentive Award. In consideration of the
right to any amounts under this Agreement, the Employee hereby waives and
expressly relinquishes any right or entitlement the Employee may or may not have
with respect to certain long-term incentive awards described in Section 2.b.(2)
of the Employee’s Employment Agreement.
          3.3. Employee’s Acknowledgement. The duties and obligations of the
Company to the Employee under this Agreement shall be in consideration for the
Employee’s past services to the Company, the Employee’s continued employment
with the Company, and the Employee’s execution of the release described in
Section 3.1 and the waiver described in Section 3.2. The Employee acknowledges
and agrees that his or her execution of the release described in Section 3.1 is
a precondition to the Employee’s entitlement to the receipt of benefits under
this Agreement and that these benefits shall not be earned unless all such
condition has been satisfied through the scheduled date of payment.

4



--------------------------------------------------------------------------------



 



ARTICLE IV.
AMENDMENT AND TERMINATION
          This Agreement may be changed or terminated only upon the mutual
written consent of the Company and the Employee. The written consent of the
Company to a change or termination of this Agreement must be signed by an
authorized officer of the Company, after such change or termination has been
approved by the Board or the Compensation Committee of the Board.
ARTICLE V.
OTHER RIGHTS, OBLIGATIONS AND BENEFITS NOT AFFECTED
          5.1. Nonexclusivity; Coordination with Other Agreements. Except as
specifically set forth in Section 3.2 of this Agreement, nothing contained
herein shall prevent or limit the Employee’s continuing or future participation
in any benefit, bonus, incentive or other plans, programs, policies or practices
provided by the Company and for which Employee may otherwise qualify, nor shall
anything herein limit or otherwise affect such rights as Employee may have or
any obligations owed by the Employee to the Company, under any other agreements
between the Company and the Employee, including, but not limited to, the
Employee’s Employment Agreement. For the avoidance of doubt, the payments
described in ARTICLE II herein, are in addition to, and not in lieu of, any
severance payments that the Employee may be entitled to receive under Section 5
of the Employee’s Employment Agreement and/or the Employee’s right to
participate in and receive payments under the Company’s Management Incentive
Plan.
          5.2. Employment Status. This Agreement does not constitute a contract
of employment or impose on the Employee any obligation to remain as an employee,
or impose on the Company any obligation (i) to retain Employee as an employee,
(ii) to change the status of Employee as an at-will employee, or (iii) to change
the Company’s policies regarding termination of employment.
ARTICLE VI.
NON-ALIENATION OF BENEFITS
     No benefit hereunder shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge by the Employee, and any
attempt to do so shall be void.
ARTICLE VII.
GENERAL PROVISIONS
          7.1. Withholding. The Company will withhold from any payments due to
the Employee hereunder, all taxes, FICA or other amounts required to be withheld
pursuant to any applicable law.
          7.2. Notices. Any notices provided hereunder must be in writing and
such notices or any other written communication shall be deemed effective upon
the earlier of personal delivery (including personal delivery by telex or
facsimile) or the third day after mailing by first class mail, to the Company at
its primary office location and to the Employee at the Employee’s

5



--------------------------------------------------------------------------------



 



address as listed in the Company’s payroll records. Any payments made by the
Company to the Employee under the terms of this Agreement shall be delivered to
the Employee either in person or at such address as listed in the Company’s
payroll records.
          7.3. Severability. It is the intent of the parties to this Agreement
that whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or any other jurisdiction, but this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provisions had never been contained herein.
          7.4. Waiver. If either party should waive any breach of any provisions
of this Agreement, that party shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.
          7.5. Complete Agreement. This Agreement contains the entire agreement
and understanding of the parties relating to the provision of a retention and/or
strategic transaction bonus and merges and supersedes all prior and
contemporaneous discussions, agreements and understandings of every nature
relating to that subject. This Agreement is entered into without reliance on any
promise or representation other than those expressly contained herein.
          7.6. Counterparts. This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.
          7.7. Headings. The headings of the Articles and Sections hereof are
inserted for convenience only and shall neither be deemed to constitute a part
hereof nor to affect the meaning thereof.
          7.8. Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of and be enforceable by the Employee and the Company, and
their respective successors, assigns, heirs, executors and administrators,
except that the Employee may not delegate any of the Employee’s duties hereunder
and may not assign any of the Employee’s rights hereunder without the written
consent of the Company, which consent shall not be withheld unreasonably. Any
successor to the Company (whether direct or indirect and whether by purchase,
merger, consolidation, liquidation or otherwise) to all or substantially all of
the Company’s business and/or assets shall assume the Company’s obligations
under this Agreement in the same manner and to the same extent as the Company
would be required to perform such obligations in the absence of a succession.
For all purposes under this Agreement, the term “Company” shall include any
successor to the Company’s business and/or assets, whether or not such successor
executes and delivers an assumption agreement referred to in the preceding
sentence or becomes bound by the terms of this Agreement by operation of law or
otherwise.
          7.9. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New Jersey without regard to the
principles of conflicts of laws.

6



--------------------------------------------------------------------------------



 



          7.10. Construction. In the event of a conflict between the text of the
Agreement and any summary, description or other information regarding the
Agreement, the text of the Agreement shall control.
[this space left intentionally blank; signature page follows]

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement on the
day and year written above.

              MEDQUIST INC.   [see schedule below]    
 
           
By:
           
 
           
Name:
      Signature    
 
           
Title:
           
 
           

8



--------------------------------------------------------------------------------



 



Schedule of Differences
Other than the identification of the Employee, each Agreement executed with the
executive officers listed below is substantially the same as this form and as
each other.

  •   Kathy Donovan — Senior Vice President and Chief Financial Officer     •  
Mark Ivie — Senior Vice President and Chief Technology Officer     •   Scott
Bennett — Senior Vice President of Sales & Marketing

9